FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


GERARDO VAZQUEZ, GLORIA                    No. 17-16096
ROMAN, and JUAN AGUILAR, on
behalf of themselves and all other            D.C. No.
similarly situated,                        3:16-cv-05961-
                 Plaintiffs-Appellants,        WHA

                  v.
                                             OPINION
JAN-PRO FRANCHISING
INTERNATIONAL, INC.,
              Defendant-Appellee.


      Appeal from the United States District Court
        for the Northern District of California
       William Alsup, District Judge, Presiding

       Argued and Submitted December 18, 2018
               San Francisco, California

                Filed September 24, 2019
2          VAZQUEZ V. JAN-PRO FRANCHISING INT’L

    Before: Ronald M. Gould and Marsha S. Berzon, Circuit
          Judges, and Frederic Block, District Judge. *

                       Per Curiam Opinion


                           SUMMARY **


                           Res Judicata

    In a separate published order, the panel certified to the
California Supreme Court the issue of the retroactive
application of Dynamex Operations West Inc. v. Superior
Court, 416 P.3d 1 (Cal. 2018), and in this opinion, re-
established the remaining holdings from the now-withdrawn
opinion Vazquez v. Jan-Pro Int’l, Inc., 2019 WL 3271969
(9th Cir. Jul. 22, 2019).

    For the reasons laid out in the earlier opinion, the panel
held that the doctrines of res judicata and law of the case did
not bar plaintiffs from contending that they are employees
under Dynamex’s ABC test, and rejected the contention that
a retroactive application of Dynamex would violate its
federal due process rights.




     *
      The Honorable Frederic Block, United States District Judge for the
Eastern District of New York, sitting by designation.
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
        VAZQUEZ V. JAN-PRO FRANCHISING INT’L           3

                      COUNSEL

Shannon Liss-Riordan (argued), Lichten & Liss-Riordan
P.C., Boston, Massachusetts, for Plaintiffs-Appellants.

Jeffrey M. Rosin (argued), O’Hagan Meyer PLLC, Boston,
Massachusetts; Theodore J. Boutrous Jr., Theane D.
Evangelis, and Samuel Eckman, Gibson Dunn & Crutcher
LLP, Los Angeles, California; for Defendant-Appellee.

Catherine K. Ruckelshaus and Najah A. Farley, National
Employment Law Project, New York, New York, for Amici
Curiae National Employment Law Project, Equal Rights
Advocates, Dolores Street Community Services, Legal Aid
at Work, and Worksafe, Inc.

Norman M. Leon, DLA Piper LLP, Chicago, Illinois;
Jonathan Solish, Bryan Cave Leighton Paisner LLP, Santa
Monica, California; James F. Speyer, Arnold & Porter Kaye
Scholer LLP, Los Angeles, California; for Amicus Curiae
The International Franchise Association.

Bradley A. Benbrook and Stephen M. Duvernay, Benbrook
Law Group PC, Sacramento, California; Luke A. Wake,
NFIB Small Business Legal Center, Sacramento, California;
for Amicus Curiae National Federation of Independent
Business Small Business Legal Center.

Adam G. Unikowsky, Jenner & Block LLP, Washington,
D.C.; Steven P. Lehotsky, U.S. Chamber Litigation Center,
Washington, D.C.; for Amicus Curiae Chamber of
Commerce of the United States of America.
4        VAZQUEZ V. JAN-PRO FRANCHISING INT’L

James F. Speyer, Arnold & Porter Kaye Scholer LLP, Los
Angeles, California, for Amicus Curiae California Chamber
of Commerce.

Paul Grossman and Paul W. Cane Jr., Paul Hastings LLP,
Los Angeles, California, for Amicus Curiae California
Employment Law Council.


                        OPINION

PER CURIAM:

    We have certified to the California Supreme Court the
question whether that Court’s decision in Dynamex
Operations West Inc. v. Superior Court, 416 P.3d 1 (Cal.
2018), applies retroactively. See Vazquez v. Jan-Pro Int’l,
Inc., __ F.3d __ (9th Cir. 2019). We here re-establish the
remaining holdings from our now-withdrawn opinion in the
matter. See Vazquez v. Jan-Pro Int’l, Inc., __ F.3d __, 2019
WL 3271969 (9th Cir. July 22, 2019). For the reasons laid
out in our earlier opinion, we hold that the doctrines of res
judicata and law of the case do not bar Plaintiffs from
contending that they are employees under Dynamex’s ABC
test. See 923 F.3d at 583–86. We likewise reject Jan-Pro’s
contention that a retroactive application of Dynamex would
violate its federal due process rights. See id. at 588–90.
Finally, if Dynamex does apply retroactively, the district
court’s reliance on Patterson v. Domino’s Pizza, LLC,
333 P.3d 723 (Cal. 2014), and the “special features of the
franchise relationship” was misplaced. See id. at 594–95. As
these rulings remain in place, the issue certified to the
California Supreme Court “could determine the outcome” of
the remainder of the appeal. Cal. R. Ct. 8.548(a).